Citation Nr: 9920721	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
schizophrenia, prior to October 21, 1998.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior 
to October 21 1998.

3. Entitlement to Department of Veterans Affairs (VA) 
benefits for the veteran's child, [redacted], on the basis of 
permanent incapacity for self-support prior to attaining 
18 years of age.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1944.  He has been determined to be incompetent, and the 
appellant is his spouse.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in January 1997, the RO denied the veteran's 
claim for an increased rating for his service-connected 
schizophrenia.  In a rating decision dated in May 1997, the 
RO denied his claim for a total rating based on individual 
unemployability due to service-connected disability.  This 
case was previously before the Board in July 1998, at which 
time it was remanded for additional development of the 
evidence.  Based on the receipt of additional evidence, 
including the report of a VA examination in October 1998, the 
RO, in a rating action dated in November 1998, assigned a 100 
percent rating for schizophrenia, effective October 21, 1998.  
The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability subsequent to that date is, accordingly, moot.  
His entitlement to such benefits prior to October 21, 1998, 
remains in issue.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

As noted above, the RO assigned a 100 percent evaluation for 
schizophrenia, effective October 21, 1998.  In a statement 
submitted in December 1998, the veteran disagreed with the 
effective date assigned for the award of the 100 percent 
rating.  This constituted a notice of disagreement with the 
rating decision dated in November 1998.  See 38 C.F.R. 
§ 20.201 (1998).  The RO, however, failed to issue a 
statement of the case as it was required to do.  See 
38 C.F.R. § 19.29 (1998).  The filing of the notice of 
disagreement initiates the appellate process, and the failure 
of the RO to issue a statement of the case is a procedural 
defect requiring remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

The Board points out that the issue of entitlement to an 
earlier effective date for the assignment of a 100 percent 
evaluation for schizophrenia is inextricably intertwined with 
the issue of entitlement to a rating in excess of 10 percent 
for schizophrenia, prior to October 21, 1998.  It also has 
some bearing on the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  The Court has held that a claim which is 
inextricably intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1990).  However, the RO has not formally 
adjudicated the issue of entitlement to an earlier effective 
date for the award of a 100 percent evaluation for 
schizophrenia, prior to October 21, 1998.

The veteran also asserts that his daughter, [redacted], was 
incapable of self-support prior to the date on which she 
turned eighteen years of age.  In this regard, the Board 
notes that in a statement dated in February 1993, a physician 
with the Children's Memorial Hospital related that [redacted] had 
been born with myelomeningocele, which was closed at birth.  
She subsequently developed hydrocephalus, and an atrial shunt 
tube was placed at seven days of age.  She had Harrington 
Rods placed when she was twelve years old.  Prior to that, 
she had been ambulating in bilateral braces.  However, the 
Board notes that in March 1999, Carl Welch, M.D., related 
that the veteran's daughter had been born with a large spina 
bifida and had been bedridden all her life.  She was 
reportedly totally dependent on her parents for care, 
including changes of clothing and personal hygiene.  While 
[redacted] was apparently treated at Children's Memorial Hospital 
for her entire life, the complete records of her treatment 
have not been associated with the claims folder.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
the appellant and request that they 
provide the names and addresses of all 
medical facilities from which [redacted] 
received treatment for spina bifida 
prior to the date she attained the age 
of eighteen years.  After securing the 
necessary release, the RO should 
obtain these treatment records, to 
include the treatment records from 
Children's Memorial Hospital and from 
Dr. Welch.

2. Thereafter, the RO should adjudicate 
the issue of whether the veteran's 
daughter, [redacted], was incapable of 
self-support prior to her attaining 
the age of eighteen years.  If not, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case. 

3. Thereafter, the RO should issue a 
statement of the case with respect to 
the issue of entitlement to an earlier 
effective date for an award of a 100 
percent evaluation for schizophrenia, 
and specifically inform the veteran of 
the requirements for the perfection of 
this claim for appeal to the Board.  
The RO should then proceed in 
accordance with appropriate appellate 
procedures governing the certification 
of appeals to the Board.  

Following completion of the above, the case should then be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



